Citation Nr: 1814204	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for dental treatment purposes only.  

2.  Entitlement to service connection for a pulmonary disability claimed as the result of chemical and herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to October 1980.  He served in the Republic of Vietnam and was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim for service connection for a dental disability for dental treatment purposes only and denied service connection for emphysema.  

The Veteran appeared at an April 2015 hearing before a VA Decision Review Officer (DRO).  A hearing transcript is of record.  In October 2016, the Board remanded the claims to the Agency of Original Jurisdiction so that he could be scheduled for a hearing before a Veterans Law Judge.  The Veteran appeared at a January 2018 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for dental treatment purposes only, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  
FINDINGS OF FACT

1.  A June 1981 rating decision denied service connection for a dental disability for dental treatment only.  The RO did not notify the Veteran of either the adverse decision or his appellate rights and the June 1981 rating decision is therefore not final.  

2.  Additional relevant service dental treatment records were received in August 1981.  

3.  An August 2004 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for a dental disability for dental treatment purposes only.  The Veteran did not submit a timely notice of disagreement and the August 2004 rating decision is final.  

4.  The additional evidence received since the August 2004 rating decision that denied service connection for a dental disability for dental treatment purposes only is new and material.  


CONCLUSIONS OF LAW

1.  The August 2004 rating determination that new and material evidence had not been received to reopen the claim of service connection for a dental disability for dental treatment purposes only is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of service connection for a dental disability for dental treatment purposes only has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Those records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether those records mention the Veteran by name.  38 C.F.R. § 3.156(c) (2017).  

In June 1981, the RO denied service connection for a dental disability for dental treatment only as there was "no evidence of dental trauma in service medical records."  The RO specifically indicated that the determination was based "on incomplete records."  The record does not show that the RO notified the Veteran of either the adverse decision or his appellate rights and the June 1981 rating decision is therefore not final.  

In August 1981, the RO wrote to the Veteran and requested that he "please send us any copies of your dental records you may have in your possession."  The Veteran sent in copies of his service dental treatment records which were received by VA in August 1981.  VA's receipt of the relevant service dental records following the June 1981 rating decision mandated that the Veteran's claim of entitlement to service connection for a dental disability for dental treatment only be reconsidered.  38 C.F.R. § 3.156(c) (2017).  No action was apparently taken to review the additional service dental treatment records.  

In February 2004, the Veteran again sought service connection for a dental disability for dental treatment purposes only.  In August 2004, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a dental disability for dental treatment purposes only.  The RO did not reconsider the Veteran's claim in accordance with 38 C.F.R. § 3.156(c) or otherwise address the additional service dental treatment records.  The RO informed the Veteran of the adverse determination and his appellate rights in August 2004.  The Veteran did not submit a timely notice of disagreement and the August 2004 rating decision is final.  

The additional evidence received since the August 2004 rating decision includes VA examination and medical records, private clinical documentation, the transcripts of the April 2015 DRO hearing and the January 2018 Board hearings, and written statements from the Veteran.  A July 2010 written statement from the Veteran states that "while stationed at Naval Air Facility, El Centro, California from Dec 1967 to Jan 1969, I had dental injury where the naval dentist extracted four (4) upper front teeth and fitted me with dentures [and] ... the two (2) lower front teeth were loosened."  

The Board finds that the Veteran's July 2010 written statement is of such significance that it raises a reasonable possibility of substantiating the claim for service connection.  It addresses the reason of the previous denial as it shows the occurrence of in-service dental trauma.  As new and material evidence has been received, the claim of entitlement to service connection for a dental disability for dental treatment purposes only is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a dental disability for dental treatment purposes only is reopened.  To that extent only, the claim is allowed.  


REMAND

The claim for service connection for a dental disability for dental treatment purposes has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.  

Replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  Service connection for loss of teeth due to loss of substance of the body of either the maxilla or the mandible may be established only when the bone loss is due to either trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  38 U.S.C. § 1712 (2012); 38 C.F.R. § 3.381 (2017).  

The Veteran has not been provided a VA dental examination to ascertain entitlement to service connection for a dental disability for dental treatment purposes only.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Veteran asserts that service connection for emphysema is warranted as the claimed disability is related to service exposure to toxic substances including military fuels, chemicals, and herbicide agents while aboard naval vessels and in the Republic of Vietnam.  

In an April 2015 written statement, the Veteran stated that he had served aboard the USS Mattabesset (AOG-52), a gasoline tanker.  He stated that he "had to go down the tanks with buckets and rags because we had to carry a different product to support the landing ships at anchorage and the Marines on landing maneuvers."  

The Veteran served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents during that service.  

The report of an October 2013 VA pulmonary examination indicates that the Veteran's in-service history of exposure to powder and liquid chemicals, Agent Orange and other herbicide agents, and "agricultural products" was noted.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  The examiner concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA physician commented that "the main risk factor for COPD is cigarette smoking and he is documented to have 40+ pack year history, according to the Pulmonary clinic" and "the possible contribution of his various other exposures is unknown and speculative."  The doctor did not specifically exclude the Veteran's conceded in-service exposure to multiple chemicals and herbicide agents as the cause of the diagnosed recurrent pulmonary disability.  

When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiency in the October 2013 VA pulmonary examination report, the Board finds that further VA pulmonary evaluation is required.  

Clinical documentation dated after May 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of the recurrent dental and pulmonary disabilities after May 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical and dental records not already of record, including for treatment provided after May 2015.  

3.  Schedule the Veteran for a VA dental examination to assist in determining the nature and etiology of any dental disabilities necessitating the extraction of teeth.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  State whether the Veteran sustained in-service dental trauma.  

(b)  Diagnose all dental disabilities found.  The examiner should state the specific cause or causes for extraction of the Veteran's teeth.  

(c)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified dental disability necessitating the extraction of the Veteran's teeth had its onset during active service or is related to any incident of service, including the Veteran's statements as to in-service dental trauma.  

4.  Schedule the Veteran for a VA pulmonary examination to assist in determining the nature and etiology of any identified pulmonary disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all pulmonary disabilities found.  

(b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified pulmonary disability had its onset during active service or is related to any incident of service, including conceded in-service exposure to multiple chemicals and herbicide agents.  

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


